DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/JP2018/015212 filed 4/11/2018 and Japanese Application JP2017-150807 filed 8/3/2017 is acknowledged.
Preliminary Amendment filed 1/22/2020 is acknowledged.
Amendments to the Specification are acknowledged.
Claims 7, 9, 10, and 12 have been amended.
Claims 1-12 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “message acquisition unit”, “data acquisition unit”, “storage unit”, “detection unit” in claims 1-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US20170331637A1), hereafter Lu.

Regarding claims 1, 11, and 12, 
Lu (Title: Vehicle Secured Communication System) discloses a computer-implemented (inherently requiring non-transitory computer readable storage medium storing a detection program) method and detection device configured to detect an unauthorized message in an on-vehicle network mounted in a vehicle (Fig. 1-3), the detection device method comprising a message acquisition unit configured to acquire one or a plurality of transmission messages in the on-vehicle network and a data acquisition unit configured to acquire a set of a plurality of types of data that are included in the transmission messages acquired by the message acquisition unit and that correspond to the same time (paragraph 12-14, 22-27; plurality of CAN message types (i.e. encrypted/non-encrypted) received via multi-layer/multi-antenna system and examined/filtered in real-time to determine if legitimate or malicious (i.e. unauthorized))
Lu further shows a storage unit configured to store a detection condition (i.e. profile), the detection condition being created in advance and based on a plurality of the sets that respectively correspond to a plurality of times (paragraphs 15-18; use of previous command history in comparing behavior of all CAN messages in real-time); and a detection unit configured to detect the unauthorized message on the basis of the set acquired by the data acquisition unit and the detection condition (paragraph 19-21; messages determined to be corrupt/invalid/erroneous/malicious if contradicting the status/parameters of the system/profile).

Regarding claim 2, 
Lu discloses the detection condition is created on the basis of the sets of a plurality of types of data that have a predetermined correlation (paragraph 16-19; comparing all current CAN messages in real-time to the previous command history associated with a particular profile).

Regarding claim 3, 
Lu discloses when there are a plurality of types of correlation data that are the data having the correlation with a certain type of the data, the single detection condition (i.e. profile) is created on the basis of the certain type of the data and the plurality of types of the correlation data (paragraphs 16-19; various status/parameters/operating situations makes up profile of a particular driver of the vehicle/system).




Regarding claim 6, 
Lu discloses when there are a plurality of types of correlation data that are the data having the correlation with a certain type of the data, a plurality of the detection conditions are created on the basis of the certain type of the data and the plurality of types of the correlation data, respectively (paragraphs 16-19; various status/parameters/operating situations makes up profiles for multiple drivers of the vehicle/system).

Regarding claim 7, 
Lu discloses the data acquisition unit acquires a set of the plurality of types of data respectively included in the transmission messages that are different from each other (paragraphs 12, 27; plurality of different CAN messages (i.e. encrypted/non-encrypted, body control/engine control, etc.) using different types of sensors).

Regarding claim 8, 
Lu discloses the message acquisition unit stores, into the storage unit, a plurality of the transmission messages having been acquired, and the data acquisition unit acquires the set from the transmission messages stored in the storage unit (Fig. 3; data/messages are received, decoded, estimated, processed and reproduced).




Regarding claim 9, 
Lu discloses the detection device further includes an update unit configured to update the detection condition on the basis of the set acquired by the data acquisition unit (paragraph 16; rolling updates/learning of profile for certain set time).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Haga et al., “Attack Detection System for In-vehicle Network with Machine Learning”, hereafter Haga.

Regarding claim 4, 
Lu discloses does not expressly show calculating an estimated error of the certain type of the data on the basis of the certain type of the data and the plurality of types of the correlation data, evaluating the authenticity of the certain type of the data on the basis of the calculated estimated error and a distribution of the estimated error created by use of the detection condition, and determining whether or not the certain type of the data is the unauthorized message, on the basis of a result of the evaluation.
Analogous art to Haga shows similar attack detection via CMI-ECU for determining if CAN messages are malicious via machine learning (sections 3.2-3.3) including calculating an estimated error of the certain type of the data on the basis of the certain type of the data and the plurality of types of the correlation data, evaluating the authenticity of the certain type of the data on the basis of the calculated estimated error and a distribution of the estimated error created by use of the detection condition, and determining whether or not the certain type of the data is the unauthorized message, on the basis of a result of the evaluation (pg. 12-13, section 3.2-3.3; rule-based malice detections based on learning data converted to feature vectors to create normal models of communication behavior in evaluating CAN messages, high deviances/errors from the normal models determine anomaly/malicious messages).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lu by calculating an estimated error of the certain type of the data on the basis of the certain type of the data and the plurality of types of the correlation data, evaluating the authenticity of the certain type of the data on the basis of the calculated estimated error and a distribution of the estimated error created by use of the detection condition, and determining whether or not the certain type of the data is the unauthorized message, on the basis of a result of the evaluation, as shown by Haga, thereby enabling detection rules to be prepared efficiently for new types of attacks.


Regarding claim 5, 
Lu does not expressly show, but Haga discloses certain type of the data is data that indicates a state, and the detection unit estimates a value of the certain type of the data on the basis of the plurality of types of the correlation data acquired by the data acquisition unit and the detection condition, and determines whether or not the certain type of the data corresponds to the unauthorized message, on the basis of a result of comparison between the estimated value and the certain type of the data (top pg. 10, section 3.2; rule to detect malicious state changes).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lu by considering certain type of the data is data that indicates a state, and the detection unit estimates a value of the certain type of the data on the basis of the plurality of types of the correlation data acquired by the data acquisition unit and the detection condition, and determines whether or not the certain type of the data corresponds to the unauthorized message, on the basis of a result of comparison between the estimated value and the certain type of the data, as shown by Haga, thereby disabling malicious messages and preventing malicious control of the vehicle.







Regarding claim 10, 
Lu does not expressly show, but Haga discloses the detection device further includes a monitor unit configured to monitor the transmission messages in the on-vehicle network, and a distribution acquisition unit configured to acquire a distribution of transmission intervals of the transmission messages, the detection unit detects the unauthorized message on the basis of a monitoring result by the monitor unit and the distribution acquired by the distribution acquisition unit, and with respect to a transmission message that has been determined as not to be classified as the unauthorized message, the detection unit determines whether or not the transmission message is the unauthorized message, on the basis of the set acquired by the data acquisition unit and the detection condition (pg. 10, section 3.2; record CAN messages and periodically upload to the remote monitoring server).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lu by monitor the transmission messages in the on-vehicle network, and a distribution acquisition unit configured to acquire a distribution of transmission intervals of the transmission messages, the detection unit detects the unauthorized message on the basis of a monitoring result by the monitor unit and the distribution acquired by the distribution acquisition unit, and with respect to a transmission message that has been determined as not to be classified as the unauthorized message, the detection unit determines whether or not the transmission message is the unauthorized message, on the basis of the set acquired by the data acquisition unit and the detection condition, as shown by Haga, thereby disabling malicious messages and preventing malicious control of the vehicle.
Conclusion
8.	Prior art (PTO-892) made of record and not relied upon is considered pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477